DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Shen Wang on March 9th, 2022.
The application has been amended as follows: 
In the claims: 

Claim 1 has been substituted with the following:

1. (Currently amended) A lighting fixture, comprising:
a lamp body and an optical element forming a closed cavity;
a light source disposed in the closed cavity,
wherein the light source includes a light source substrate and a light emitting unit located on a front surface of the light source substrate;
wherein the optical element is positioned in a light emission direction of the light emitting unit;
wherein the light source substrate includes a back surface facing away from the front surface; and
s, the second fins are disposed parallelly in between the plurality of first fins, the second fins are in contact with the back surface of the light source substrate, and are staggered from the light emitting unit, adjacent two first fins are spaced apart by one second fin, adjacent two second fins are spaced apart by one first fin, and both the plurality of first fins and the second fins are in direct contact with the back surface of the light source substrate.

Claim 15 has been substituted with the following:

15. (Currently amended) A lamp body, comprising:
a lamp cover that includes a front cover and a rear cover;
a mounting portion, wherein a baffle is attached between the mounting portion and the rear cover; and
a heat dissipation structure that includes a plurality of first fins and second fins, wherein the second fins are disposed parallelly in between the plurality of first fins, the second fins are in contact with a back surface of a light source substrate, and are staggered from the light emitting unit, adjacent two first fins are spaced apart by one second fin, adjacent two second fins are spaced apart by one first fin, and both the plurality of first fins and the second fins are in direct contact with the back surface of the light source substrate.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lighting fixtures, comprising: lamp bodies and an optical elements forming closed cavity; light sources disposed in the closed cavity, wherein the light sources includes light source substrates and light emitting units located on a front surface of the light source substrate; wherein the optical element is positioned in a light emission direction of the light emitting unit; wherein the light source substrate includes a back surface facing away from the front surface; and wherein the lamp body includes a heat dissipation structure, the heat dissipation structure is in contact with the back surface of the light source substrate, the heat dissipation structure comprises a plurality of fins, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting fixture, as disclosed in claim 1 above, wherein the plurality of fins include first fins and second fins, the second fins are disposed parallelly in between the plurality of first fins, the second fins are in contact with the back surface of the light source substrate, and are staggered from the light emitting unit, adjacent two first fins are spaced apart by one second fin, adjacent two second fins are spaced apart by one first fin, and both the plurality of first fins and the second fins are in direct contact with the back surface of the light source substrate.

Claims 2-4 and 6-14 are allowed for being dependent on the allowed claim 1. 

With regard to claim 15, while lamp bodies comprising: lamp covers that includes front covers and rear covers; a mounting portion, wherein a baffle is attached between the mounting portion and the rear cover; and a heat dissipation structure, a light source substrate, the lamp body including a plurality of fins, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching: 
The lamp body, as disclosed in claim 15 above, wherein the plurality of fins include a plurality of first fins and second fins, wherein the second fins are disposed parallelly in between the plurality of first fins, the second fins are in contact with a back surface of the light source substrate, and are staggered from the light emitting unit, adjacent two first fins are spaced apart by one second fin, adjacent two second fins are spaced apart by one first fin, and both the plurality of first fins and the second fins are in direct contact with the back surface of the light source substrate.

Claims 16-20 are allowed for being dependent on the allowed claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875